Case 1:15-cr-00637-KAM Document 714 Filed 08/01/19 Page 1 of 3 PageID #: 23763
                                                          U.S. Department of Justice


                                                          United States Attorney
                                                          Eastern District of New York
                                                          271 Cadman Plaza East
                                                          Brooklyn, New York 11201


                                                          August 1, 2019

By ECF
Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
United States Courthouse
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:        United States of America v. Martin Shkreli,
                         Criminal Docket Nos. CR-15-0637 (KAM) (E.D.N.Y.)

Dear Judge Matsumoto:

               The government respectfully writes concerning funds that are currently on
deposit in an interest bearing account with the Court Registry Investment System (the
“CRIS”) in connection with the monetary penalties imposed against Martin Shkreli (the
“Defendant”). By order dated October 10, 2018 (the “October 10 Order”), the Court
provided that certain funds be transferred to and held in the CRIS until further order of the
Court. See Docket Entry 684. Because the Second Circuit issued a decision on July 18,
2019, affirming the Defendant’s sentence and conviction, the government respectfully
requests that the Court issue an order directing the Clerk of the Court to transfer the funds
currently on deposit in the CRIS to the Registry of the Court for distribution and application
to the fine and restitution judgments. See United States v. Shkreli, No. 18-CR-819, 2019 WL
3228933 (Summary Order)(2d Cir. July 18, 2019). The government encloses a proposed
order for Your Honor’s review and signature.

              By way of background, on March 9, 2018, the Defendant was sentenced in
connection with his conviction for securities fraud and conspiracy to commit securities fraud.
Among other things, the Court imposed a fine in the amount of $75,000 and a special
assessment of $300. On April 9, 2018, the Court issued a restitution order, pursuant to the
Mandatory Victims Restitution Act (the “MVRA”), 18 U.S.C. § 3663A et seq., finding that
victim Richard Kocher was owed restitution in the amount of $388,336.49. 1 The Defendant



        1
         Both the fine and restitution judgments are subject to the accrual of interest, pursuant to 18
U.S.C. §3612(f) and the judgment.
Case 1:15-cr-00637-KAM Document 714 Filed 08/01/19 Page 2 of 3 PageID #: 23764



filed a notice of appeal and an amended notice of appeal on March 26, 2018, and April 13,
2018, respectively. See Docket Entries 568, 581 and 616.

               On July 10, 2018, upon application of the government, the Court issued an
order directing E*TRADE Securities LLC to withdraw $464,894.13 from a brokerage
account belonging to the Defendant and to issue a check in that amount to the Clerk of Court,
for application to the restitution and fine imposed against the Defendant (the “Turnover
Order”). See Docket Entry 636. E*TRADE Securities LLC complied with the Turnover
Order and the funds were received by the Clerk of the Court on September 26, 2018 (the “E-
TRADE funds”).

               Subsequently, upon application of the government, and in consideration of the
pending appeal, the Court issued the October 10 Order directing the Clerk of the Court to
transfer the funds on deposit with it to an interest-bearing account with the CRIS.
Accordingly, the Clerk of the Court transferred $465,083.29 to the CRIS. 2 As of July 31,
2019, the amount on deposit in the CRIS was $473,327.26. 3 In addition, the Defendant paid
an additional $761.86 via the Inmate Financial Responsibility Program after the transfer of
the funds into the CRIS. These funds are on deposit with the Registry of the Court.

                 Based on the foregoing, the government respectfully requests that the Court
execute the enclosed proposed order, directing the Clerk of the Court to transfer all funds on
deposit in the CRIS into the Registry of the Court to be disbursed and applied, in the
following order, to: (1) the principal and interest owed on the Defendant’s restitution
liability; (2) the principal and interest owed on the Defendant’s fine; and (3) a refund of any
resulting overpayment to the Defendant. See 18 U.S.C. § 3612 (c) and (i).

                We thank the Court for its consideration of this application.

                                                         Respectfully submitted,

                                                         RICHARD P. DONOGHUE
                                                         United States Attorney

                                                 By:            /s/
                                                         BETH P. SCHWARTZ
                                                         Assistant U.S. Attorney
                                                         (718) 254-6017

        2
          Prior to the transfer of the E-Trade Funds, the Defendant had paid $771.34 towards his criminal
monetary penalties. The first $300 of these payments was applied to the assessment imposed against the
Defendant, as required by 18 U.S.C. § 3612(c), and $282.18 was distributed by the Clerk of the Court to
the victim identified in the judgment.
        3
         The balance owed on the fine and restitution is $471,574.59, including interest. Interest has not
accrued on the balance since September 26, 2018, the date of receipt of the E-TRADE funds.



                                                    2
Case 1:15-cr-00637-KAM Document 714 Filed 08/01/19 Page 3 of 3 PageID #: 23765




cc:   Martin Shkreli (via First Class Mail)
      Defendant

      Counsel of Record (via ECF)

      Richard Kocher (via First Class Mail)
      Kocher Construction
      600 Palisade Avenue
      Suite 202
      Union City, New Jersey 07087




                                              3
